Citation Nr: 0104344	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  96-39 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple burn scars.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral eye disability. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

4.  Entitlement to service connection for a left shoulder 
disability.  

5.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991) for defective visual acuity of 
the right eye.

6.  Entitlement to service connection for post-traumatic 
stress disorder.



REPRESENTATION

Appellant represented by:	Korey L. Reiman, Attorney


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Lincoln, Nebraska, Regional Office 
(RO).  In December 1999, the Board upheld the RO's denial of 
the veteran's claims.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).

FINDINGS OF FACT

1.  The veteran served on active duty from September 1942 to 
January 1946.

2.  In December 2000, the Board was notified that the veteran 
died on October [redacted], 2000, while his case was pending before 
the Court.

3.  Pursuant to an order of December 2000, the Court vacated 
the Board's decision of December 1999.




CONCLUSION OF LAW

Because of the death of the veteran, the RO decisions dated 
May 1997 and February 1996 regarding the claims of 
entitlement to service connection for multiple burn scars, a 
bilateral eye disability, a seizure disorder, a left shoulder 
disability, post-traumatic stress disorder, and entitlement 
to compensable benefits for defective visual acuity of the 
right eye under the provisions of 38 U.S.C.A. § 1151 (West 
1991) are vacated.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed an appeal with the Court from a December 
1999 Board decision.  During the pendency of the appeal to 
the Court, the veteran died on October [redacted], 2000.  
A copy of the certificate of death was received at the 
Board in December 2000.

In the order of December 2000, the Court held that, pursuant to 
the holding in Landicho v. Brown, 7 Vet. App. 42, 44 (1994), 
substitution of the appellant is not permissible where the 
appellant is a veteran who dies while the denial by the Board 
of the veteran's claims for disability compensation are pending 
at the Court.  The Court held that the appropriate remedy is to 
vacate the Board decision from which the appeal was taken and 
to dismiss the appeal.  Id. at 54.  The Court explains that 
this is done to ensure that the Board decision and the 
underlying RO decisions will have no preclusive effect in the 
adjudication of any accrued-benefits claims derived from the 
veteran's entitlements.  The Court also notes that vacating the 
Board decision has the legal effect of nullifying the previous 
adjudications by the RO because these decisions were subsumed 
in the Board decision.  In accordance with the Court's order, 
the RO must vacate the rating decisions addressing the claims 
of entitlement to service connection for multiple burn scars, a 
bilateral eye disability, a seizure disorder, a left shoulder 
disability, post-traumatic stress disorder, and entitlement to 
compensable benefits for defective visual acuity of the right 
eye under the provisions of 38 U.S.C.A. § 1151 (West 1991).


ORDER

The Regional Office is directed to vacate its rating 
decisions dated May 1997 and February 1996 with regard to the 
issues of entitlement to service connection for multiple burn 
scars, a bilateral eye disability, a seizure disorder, a left 
shoulder disability, post-traumatic stress disorder, and 
entitlement to compensable benefits for defective visual 
acuity of the right eye under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991).


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

